DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This office action is in response to the amendments filed on 3/3/2022. Claim 1 is amended. Claims 9-12 were previously canceled. Claims 1-8 and 13-14 are pending and addressed below.

Response to Arguments
Applicant’s arguments, filed on 3/3/2022, with respect to claim 1 have been fully considered but they are not persuasive. 
Regarding arguments on page 9, the applicant states that “Eull does not satisfy either of these examples because Eull fails to disclose any relevant ranges at all and the Examiner has not cited any relevant ranges of Eull. Logically, therefore, the Examiner has not made a prima facie case of obviousness and the burden has not shifted to Applicant to prove the criticality of the claimed ranges”. The examiner disagrees with the applicant because Eull does not necessarily need to disclose any relevant ranges to make a rejection especially when there are no benefits to the claimed ranges which is the case with the claimed ranges as recited in claim 1. Eull’s nasal dilator is very identical to the applicant’s nasal dilator and Eull’s nasal dilator discloses all of the structural elements in the same arrangement as claimed. There are no structural differences between Eull’s nasal dilator and the applicant’s nasal dilator and the only thing that Eull’s nasal dilator is missing are the claimed ranges as recited in claim 1 which applicant’s specification fail to explicitly disclose any benefit.  Nothing in the applicant’s specification does it explicitly disclose if the body region having a width no greater than 45% of the total width and a body region surface area has any benefit or solves a problem in the art. Paragraph 0113 of applicant’s publication clearly discloses that for all dilators (prior art and applicant’s dilator), the width of the body is about 45% of the dilator overall width. There is nothing in this paragraph or any other paragraphs that explicitly discloses if this specific width (no greater than 45% as claimed) has any benefit or solves a problem in the art. If anything, this specific width is not novel at all since Paragraph 0113 clearly discloses “the width of body region 37 and corner tab regions 33 and 35 of dilator 10 are substantially the same as corresponding regions of the prior art nasal dilators”. Also, there is nothing in the applicant’s specification that explicitly discloses if the first portion being from 43% to about 54% of the body region surface area has any benefit or solves a problem in the art. Paragraph 0129 in applicant’s publication is the only time the applicant discloses this specific range which it clearly does not disclose any benefit to why this specific range is being used. Lastly, there is nothing in the applicant’s specification that explicitly discloses if the second portion being from 38% to about 43% of the nasal dilator surface area outside the body region has any benefit or solves a problem in the art. Nowhere in the applicant’s publication does it disclose this specific range (other than the claims itself) or any benefit to why this specific range is being used. Therefore, the rejection is proper. 
Regarding arguments on page 9, the applicant states that “The relative dimensions of Eull's nasal dilator cannot be taken from the drawings. When a reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value”. The examiner is not using the drawings to cover the relative dimensions as recited in claim 1. The examiner is clearly doing a 103 rejection as discussed below to cover the relative dimensions as recited in claim 1. Therefore, the rejection is proper.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Eull (US Pub No. 2011/0166594) [as evidenced by Boehringer (US Pub No. 2008/0177253)].
	Regarding claim 1, Eull discloses (Figures 2 and 4) a nasal dilator (10) having a plan view periphery and a total width, length, and a nasal dilator surface area (clearly shown in Figure 2), comprising: a central oblong body region (body region of 2, 4, 6 when assembled) extending the total length of the nasal dilator (clearly shown in Figure 2); an impermeable surface area (spring elements 4) (Paragraph 0047, PET) (spring elements 4 are made of PET as disclosed in Paragraph 0047 which is identical to the applicant’s material for their resilient members as disclosed in Paragraph 0095 of applicant’s original specification resulting in the spring elements 4 with PET to be impermeable) (For additional support, the reference of Boehringer discloses in Paragraph 0055 that PET is an impermeable material) contained entirely within the body region (clearly shown in Figure 2); and a permeable surface area (2) (Paragraph 0038); wherein a first portion of the permeable surface area (inner surface portion of 2 facing spring elements 4 as shown in Figure 2) is contained within the body region (clearly shown in Figure 2); and wherein a second portion of the permeable surface area (outer surface portion of 2 facing carrier layer 1 as shown in Figure 2) is contained outside the body region (clearly shown in Figures 2 and 4).
	Eull fails to disclose the body region having a width not greater than 45% of the total width and a body region surface area and wherein the first portion of the permeable surface area contained within the body region is about 43% to about 54% of the body region surface area; and wherein the second portion of the permeable surface area contained outside the body region is about 38% to about 43% of the nasal dilator surface area outside the body region.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Eull to have the body region to have a width not greater than 45% of the total width and a body region surface area and wherein the first portion of the permeable surface area contained within the body region is about 43% to about 54% of the body region surface area; and wherein the second portion of the permeable surface area contained outside the body region is about 38% to about 43% of the nasal dilator surface area outside the body region since the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (MPEP 2144.04 (IV)(A)).
Regarding claim 2, Eull discloses at least one resilient member (spring elements 4) having a periphery and a width, said periphery defining the impermeable surface area (Paragraph 0047, PET) (see rejection for claim 1 above).
	Regarding claim 3, Eull discloses all of the elements of above except for the width of the at least one resilient member is from about 45% to about 55% of the body region width; and wherein the surface area of the at least one resilient member is from about 46% to about 57% of the body region surface area.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Eull to have the width of the at least one resilient member to be from about 45% to about 55% of the body region width; and wherein the surface area of the at least one resilient member is from about 46% to about 57% of the body region surface area since the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (MPEP 2144.04 (IV)(A)).
Regarding claim 4, Eull discloses all of the elements of above except for the width of each of the at least one resilient member is less than 0.125" and a thickness thereof is greater than 0.010".
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Eull to have the width of each of the at least one resilient member to be less than 0.125" and a thickness thereof to be greater than 0.010" since the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (MPEP 2144.04 (IV)(A)).
Regarding claim 5, Eull discloses the at least one resilient member consists of two resilient members spaced laterally apart (clearly shown in Figure 2) but fails to disclose wherein a combined width of the two resilient members is from about one-fifth to about one-fourth of the nasal dilator width.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Eull to have a combined width of the two resilient members to be from about one-fifth to about one-fourth of the nasal dilator width since the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (MPEP 2144.04 (IV)(A)).
Regarding claim 6, Eull discloses the at least one resilient member consists of two resilient members (clearly shown in Figure 2) but fails to disclose wherein a combined width of the two resilient members is about 19% of the nasal dilator width.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Eull to have a combined width of the two resilient members to be about 19% of the nasal dilator width since the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (MPEP 2144.04 (IV)(A)).
Regarding claim 7, Eull discloses the at least one resilient member consists of two resilient members spaced laterally apart (clearly shown in Figure 2) but fails to disclose the two resilient members laterally spaced apart by a distance greater than a combined width of the two resilient members; and wherein the body region width is about 2.2 times greater than the combined width of the two resilient members.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Eull to have the two resilient members to be spaced apart by a distance greater than a combined width of the two resilient members; and wherein the body region width to be about 2.2 times greater than the combined width of the two resilient members since the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (MPEP 2144.04 (IV)(A)).
Regarding claim 8, Eull discloses a first corner tab region (right tab of 2) abutting a first long edge of the body region; and a second corner tab region (left tab of 2) abutting a second long edge of the body region, the first and second corner tab regions having a surface area and extending the total length of the nasal dilator (clearly shown in Figure 2) but fails to disclose wherein a total surface area of the first and second corner tab regions combined is about 40% of the nasal dilator surface area, the body region surface area is about 60% of the nasal dilator surface areas.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Eull to have a total surface area of the first and second corner tab regions combined to be about 40% of the nasal dilator surface area, the body region surface area to be about 60% of the nasal dilator surface areas since the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (MPEP 2144.04 (IV)(A)).
Regarding claim 13, Eull discloses wherein the engagement element (6) comprises a base member, wherein the base member is a peripheral defining layer of the nasal dilator (Figures 2 and 4).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Eull (US Pub No. 2011/0166594) as applied to claim 1 above, and further in view of Ierulli (US Pub No. 2015/0230966).
Regarding claim 14, Eull discloses all of the elements above including the impermeable surface area is defined by at least one resilient member (spring elements 4) (Figure 1) but fails to disclose that at least one resilient member provides a spring biasing force of from about 15 grams to about 45 grams.
Ierulli, in the same field of endeavor, teaches (Figure 3) a nasal dilator (10) that includes resilient members (22) that provides a spring biasing force of from 10 grams to about 35 grams of resiliency, or spring biasing force, for non-athletes, and from about 25 grams to about 45 grams for athletes (Paragraph 0013) (Meets the claimed range from about 15 grams to about 45 grams). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one resilient member of Eull to provide a spring biasing force of from about 15 grams to about 45 grams as taught by Ierulli, in order to provide stabilization to the dilator for athletes and non-athletes (Ierulli, Paragraph 0013).
                                                                                                                                                                                                 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771